            Case 2:19-cv-04034-JMY Document 90 Filed 09/08/20 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT

                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

KAREN HEPP

                               Plaintiff,

       v.                                                Case No. 2:19-cv-04034-JMY

FACEBOOK, INC. et al.,

                               Defendants.


                             JOINT NOTICE OF CROSS APPEAL

       Notice is hereby given that Defendants Imgur Inc. and Reddit, Inc. (collectively

“Defendants”) in the above-captioned case hereby cross appeal to the United States Court of

Appeals for the Third Circuit from the Order dated and entered on June 5, 2020 and

Memorandum dated and entered on June 5, 2020 granting Defendants’ Motions to Dismiss

Plaintiff’s Amended Complaint on Federal Rule of Civil Procedure 12(b)(6) grounds and not

addressing Defendants’ respective Motions to Dismiss under Federal Rule of Civil Procedure

12(b)(2) for lack of personal jurisdiction.

       Respectfully submitted,

Dated: September 4, 2020                          DURIE TANGRI LLP


                                            By:                   /s/ Joseph C. Gratz
                                                  JOSEPH C. GRATZ
                                                  jgratz@durietangri.com
                                                  VERA RANIERI
                                                  vranieri@durietangri.com
                                                  ADITYA V. KAMDAR
                                                  akamdar@durietangri.com
                                                  217 Leidesdorff Street
                                                  San Francisco, CA 94111




                                                     1
        Case 2:19-cv-04034-JMY Document 90 Filed 09/08/20 Page 2 of 3




                                     Telephone:     415-362-6666
                                     Facsimile:     415-236-6300

                                     Attorneys for Defendant
                                     Reddit, Inc.

                                     HANGLEY ARONCHICK SEGAL PUDLIN &
                                     SCHILLER
                                     Bonnie M. Hoffman
                                     Attorney I.D. No. 201140
                                     Thomas N. Brown
                                     Attorney I.D. No. 321008
                                     One Logan Square, 27th Floor
                                     Philadelphia, PA 19103
                                     Telephone:     215-568-6200
                                     bhoffman@hangley.com
                                     tbrown@hangley.com

                                     Attorneys for Defendant
                                     Reddit, Inc.


Dated: September 4, 2020          LAW OFFICE OF MICHAEL D. LIPUMA


                            By:                    /s/ Michael D. LiPuma
                                  Michael LiPuma, Esq.
                                  325 Chestnut Street, Suite 1109
                                  Philadelphia, PA 19106
                                  (215) 922-2126
                                  mlipuma@lipumalaw.com

                                  Attorney for Defendant Imgur Inc.

                                  Robert L. Ellis, Esq.
                                  HENNIS, ROTHSTEIN & ELLIS LLP
                                  P.O. Box 211046
                                  Columbus, OH 43221
                                  rellis@hennisrothstein.com

                                  Of Counsel for Defendant Imgur Inc.




                                         2
          Case 2:19-cv-04034-JMY Document 90 Filed 09/08/20 Page 3 of 3




                                CERTIFICATE OF SERVICE

        I hereby certify that on September 4, 2020 the within document was filed with the Clerk

of the Court using CM/ECF which will send notification of such filing to the attorneys of record

in this case.

                                                                 /s/ Joseph C. Gratz
                                                                JOSEPH C. GRATZ




                                                3
